 

Case 18-10512-KBO Doc518 Filed 11/01/18 Page 1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

Zohar III, Corp., et al.,! Case No. 18-10512 (CSS)

Debtors. Jointly Administered

Hearing Date: November 1, 2018 at
9:00 a.m. (ET)

A aa ae ae

 

ORDER PURSUANT TO 11 U.S.C. § 107(B) AND FED. R. BANKR. P. 2015.3(E) AND
9018 PROHIBITING FILING OF PORTFOLIO COMPANY FINANCIAL
INFORMATION IN BANKRUPTCY REPORTING
Upon consideration of the Motion of Lynn Tilton, on Behalf of the Portfolio Companies,

for Protective Order Pursuant to 11 U.S.C. § 107(b) and Fed. R. Bankr. P. 2015.3(e) and 9018
Prohibiting Filing of Portfolio Company Financial Information in Bankruptcy Reporting [D.I.
454] (the “Motion”)? filed by Lynn Tilton, in her capacity as manager, director, and/or chief
executive officer of the Portfolio Companies, and the Patriarch Entities; and the Court having
found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157, and the
Amended Standing Order of Reference from the United States District Court for the District of
Delaware dated as of February 29, 2012; and the Court having found that venue of these cases
and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Court

having found that notice of the Motion has been given as set forth in the Motion and that such

 

The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar ITI, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion.
Case 18-10512-KBO Doc518 Filed 11/01/18 Page 2 of 2

notice is adequate and no other or further notice need be given; and that the legal and factual
bases set forth in the Motion establish just cause for the relief granted herein; and a hearing (the
“Hearing”) having been held by this Court on November 1, 2018 to consider the Motion and
entry of this Order; and upon the record made at the Hearing; and this Court having heard and
resolved or overruled all objections to entry of this Order; and after due deliberation and

sufficient cause appearing therefor,

ITIS HEREBY ORDERED THAT:

1. The Motion is GRANTED as provided herein.

2. Pursuant to Bankruptcy Code section 107(b) and Bankruptcy Rules 2015.3(e) and
9018, the Court hereby authorizes and directs the Debtors, pursuant to Bankruptcy Code section
107 and Bankruptcy Rules 2015.3(e) and 9016, to omit the Portfolio Companies’ financial
statements from the Debtors’ reporting under Bankruptcy Rule 2015.3 for all reports filed or due
to be filed pursuant to Bankruptcy Rule 2015.3(b) on or before November 21, 2019.

3. This Order only addresses the Debtors’ obligations under Bankruptcy Rule
2015.3, and this Order shall not expand or impair any person’s or entity’s rights or obligations,
under contract or law, with respect to the disclosure of information for any other purpose.

4. This order is without prejudice to the rights of the U.S. Trustee, the Patriarch
Entities, or the Debtors with respect to any reports filed or due to be filed pursuant to Bankruptcy
Rule 2015.3 after November 21, 2019.

5. The Court retains jurisdiction with respect to all matters arising from or related to
the implementation of this order.

Dated: November _L, 2018 C6
Wilmington, Delaware LE 27 —

Christopher S.Sontcht
Chief United States Bankruptcy Judge
